UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 27, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-14217 ENGlobal Corporation (Exact name of registrant as specified in its charter) Nevada 88-0322261 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 654 North Sam Houston Parkway East, Suite 400 77060-5914 (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (281) 878-1000 Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered Common Stock, $0.001 par value NASDAQ Securities registered pursuant to Section 12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15 (d) of the Act: Yes o No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shortened period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.Yes x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” per Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x The aggregate market value of the registrant's common stock held by non-affiliates of the registrant on June 27, 2014 was $55,821,184 (based upon the closing price for shares of common stock as reported by the NASDAQ on June 27, 2014). The number of shares outstanding of the registrant's $0.001 par value common stock on March 12, 2015 is as follows:28,021,130 shares Documents incorporated by reference: Responses to Items 10, 11, 12, 13 and 14 of Part III of this Report are incorporated herein by reference to information contained in the Company's definitive proxy statement for its 2015 Annual Meeting of Stockholders to be filed with the Securities and Exchange Commission on or before April 27, 2015. Table of Contents ENGLOBAL CORPORATION 2-K TABLE OF CONTENTS PART I PAGE ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 11 ITEM 2. PROPERTIES 15 ITEM 3. LEGAL PROCEEDINGS 16 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 17 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 24 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 41 ITEM 9A. CONTROLS AND PROCEDURES 41 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 43 ITEM 11. EXECUTIVE COMPENSATION 43 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDERS MATTERS 43 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 43 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 43 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 44 SIGNATURES SIGNATURES 49 Table of Contents PART I CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K (“Report”), including “Management's Discussion and Analysis of Financial Condition and Results of Operations,” as well as oral statements made by the Company and its officers, directors or employees, contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Such forward-looking statements are based on management's beliefs, current expectations, estimates and projections about the industries that the Company and its subsidiaries' serve, the economy and the Company in general. The words “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “estimate” and similar expressions are intended to identify such forward-looking statements; however, this Report also contains other forward-looking statements in addition to historical information. Although we believe that the expectations reflected in the forward-looking statements are reasonable, such forward-looking statements are not guarantees of future performance and are subject to risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company to differ materially from historical results or from any results expressed or implied by such forward-looking statements. The Company cautions readers that the following important factors and the risks described in the section of this Report entitled “Risk Factors,” among others, could cause the Company's actual results to differ materially from the forward-looking statements contained in this Report: (1) the effect of economic downturns and depressed oil prices; (2) our ability to execute to our internal performance plans such as our post-divestiture outlook, productivity improvement and cost containment initiatives; (3) our ability to attract and retain key professional personnel; (4) our ability to retain existing customers and attract new customers; (5) our ability to realize revenue projected in our backlog and our ability to collect accounts receivable and process accounts payable in a timely manner; (6) our ability to identify, consummate and integrate potential acquisitions; (7) our reliance on third-party subcontractors and equipment manufacturers; (8) our ability to sustain profitability and positive cash flow from operations; (9) our ability to comply with the terms under our new credit facility; (10) operational and political risks in Russia and Kazakhstan along the Caspian Sea; (11)the effect of changes in the prices of oil and natural gas; (12)the effect of changes in laws and regulations with which the Company must comply and the associated costs of compliance with such laws and regulations; and (13)the effect of changes in accounting policies and practices as may be adopted by regulatory agencies.Actual results and the timing of certain events could differ materially from those projected in or contemplated by the forward-looking statements due to a number of factors detailed from time to time in ENGlobal's filings with the Securities and Exchange Commission. In addition, reference is hereby made to cautionary statements set forth in the Company's most recent reports on Form 10-K and 10-Q, and other SEC filings. The Company cautions that the foregoing list of important factors is not exclusive. We are under no duty and have no plans to update any of the forward-looking statements after the date of this Report to conform such statements to actual results. ITEM 1. BUSINESS Overview ENGlobal Corporation (which may be referred to as “ENGlobal,” the “Company,” “we,” “us” or “our”), incorporated in the State of Nevada in June 1994, is a leading provider of engineering and professional services principally to the energy industry. All of the information contained in this Annual Report on Form 10-K relates to the annual periods ended December 27, 2014 and December 28, 2013.During 2011, 2012 and early 2013, we experienced a downturn in our operations resulting in significant losses and subsequent defaults under our then existing credit facilities.In the fourth quarter of 2012, we implemented a strategic plan that included the divestiture of our non-core assets.In late 2012 and January 2013, we discontinued the Electrical Services division and sold our Field Solutions segment, which we accounted for as discontinued operations. In August 2013, we sold a significant portion of our Engineering and Construction business, which we accounted for as a sale of continuing operations.As a result of these strategic moves, our revenues from continuing operations declined to $107.9 million in 2014 from $169.0 million in 2013 and $227.9 million in 2012. The result of implementing this strategic plan was a smaller company that is focused on our two remaining segments, (1) Engineering, Procurement and Construction Management (“EPCM”) and (2) Automation.These changes, however, returned us to profitability, generating a net income of $6.0 million in 2014 versus net losses of $3.0 million and $33.6 million in 2013 and 2012, respectively. Our income before taxes from continuing operations improved to $6.7 million from losses of $1.8 million in 2013 and $8.5 million in 2012 (excluding a goodwill impairment of $14.6 million).Our net cash provided by operations was $3.8 million in 2014 versus $10.7 million in 2013 versus cash used in operations of $5.0 million in 2012. We have reduced our employee count from approximately 1,700 employees as of December 29, 2012 to approximately 459 employees as of December 27, 2014 in seven offices located in the following cities: Houston, Texas; Tulsa, Oklahoma; Denver, Colorado; Mobile, Alabama; and Chicago, Illinois.The following is a brief description of our two operating segments: Engineering, Procurement and Construction Management (“EPCM”) Segment - The EPCM segment provides services relating to the development, management and execution of projects requiring professional engineering and related project management services primarily to the energy industry throughout the United States and to the US government globally. Services provided by our multi-disciplined EPCM segment include feasibility studies, engineering, design, procurement, and construction management. The EPCM segment includes the government services group, which provides engineering, design, installation and operation and maintenance of various government, public sector and international facilities. 3 Table of Contents Automation Segment -The Automation segment provides engineering services related to the design, fabrication and implementation of process distributed control and analyzer systems, advanced automated data gathering, information technology and electrical projects primarily to the energy industry throughout the United States as well as a specific project in Russia and Kazakhstan. During 2012, the substantial losses we incurred and the resulting defaults under our credit facilities (the “PNC Credit Facility” and the “Ex-Im Bank Facility”) raised substantial doubt about our ability to continue as a going concern. While ENGlobal experienced a difficult 2012 and continued to face a number of challenges in 2013, we sold our Gulf Coast Engineering and Construction and in-plant operations, effectively divesting our historically lower margin businesses and sold a portion of our core business for proceeds sufficient to pay off our debt and cure all defaults. The Company is now focused on the remaining core business segments, EPCM and Automation. In this regard, we have reduced our expenses by reducing employee headcount, closing offices and creating an enhanced operational focus on cost controls. See “Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources.” During 2014 and 2013, we improved margins to 21.7% and 12.6%, respectively, from the 8.2% margins we experienced in 2012. As a part of our overall strategic plan, we began implementing a profit enhancement plan in the fourth quarter of 2012 pursuant to which we have been reducing the amount of risk we are willing to accept in the work we are currently performing.This has resulted in less construction management and the associated procurement services. This reduction in procurement services has reduced our revenues in 2014 and 2013 as compared to 2012, but has had a positive impact on our gross profit margin as procurement services are typically provided at lower mark-ups. We continue to position ourselves as a reliable, high quality service provider to our customers. Selling, general and administrative expenses (“SG&A”) in our core businesses were reduced from $25.2 million to $16.6 million, or 34.4% from 2012 to 2014.In late 2012, we began reducing our overhead costs primarily through staff reductions and reductions in purchased services. Additional savings in SG&A expenses were realized in 2014 as a result of the reduction in corporate personnel related to the sale of the Gulf Coast engineering and construction and in-plant operations late in 2013.As we ment to Revolving Credit Facility and Security Agreement and Limited Consent dated August 30, 2013, by and among the Borrowers and the Agent 8-K 9/6/2013 001-14217 +10.40 Employment Agreement between ENGlobal Corporation and Mark A. Hess effective December 18, 2012 8-K 12/20/2012 001-14217 Asset Purchase Agreement by and between ENGlobal Corporation and Furmanite America, Inc. dated December 11, 2012 10-K 4/15/2013 001-14217 Asset Purchase Agreement by and between ENGlobal U.S., Inc. and Furmanite America, Inc. dated July 15, 2013 8-K 7/11/2013 001-14217 Loan and Security Agreement dated as of September 16, 2014, by and among ENGlobal Corporation, ENGlobal U.S., Inc., ENGlobal Government Services, Inc., ENGlobal International, Inc., ENGlobal Emerging Markets and Regions Bank, an Alabama bank. 8-K 9/17/2014 001-14217 Revolving Note dated as of September 16, 2014, executed by ENGlobal Corporation, ENGlobal U.S., Inc. and ENGlobal Government Services, Inc. and made payable to Regions Bank, an Alabama bank. 8-K 9/17/2014 001-14217 Code of Business Conduct and Ethics of Registrant dated June 17, 2010 10-K 4/12/2012 001-14217 Code of Ethics for Chief Executive Officer and Senior Financial Officers of Registrant dated June 17, 2010 10-K 4/12/2012 001-14217 *21.1 Subsidiaries of the Registrant *23.1 Consent of Hein & Associates LLP *31.1 Certification of Chief Executive Officer pursuant to Exchange Act Rules 13a-14 or 15d-14 *31.2 Certification of Chief Financial Officer pursuant to Exchange Act Rules 13a-14 or 15d-14 *32.1 Certification of Chief Executive Officer pursuant to Exchange Act Rules 13a-14(b) or 15d-14(b) and 18 U.S.C. Section 1350 *32.2 Certification of Chief Financial Officer pursuant to Exchange Act Rules 13a-14(b) or 15d-14(b) and U.S.C. Section 1350 * Filed herewith + Management contract or compensatory plan or arrangement 48 Table of Contents SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. ENGlobal Corporation Dated: March 12, 2015 By: /s/ William A. Coskey William A. Coskey, P.E. Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated: By: /s/ Mark A. Hess March 12, 2015 Mark A. Hess Chief Financial Officer, Treasurer (Principal Financial and Accounting Officer) By: /s / William A. Coskey March 12, 2015 William A. Coskey, P.E. Chief Executive Officer, Chairman of the Board, Director (Principal Executive Officer) By: /s/ David W. Gent March 12, 2015 David W. Gent, P.E., Director By: /s/ Randall B. Hale March 12, 2015 Randall B. Hale, Director By: / s/ David C. Roussel March 12, 2015 David C. Roussel, Director 49
